Opinion by
Mr. Justice Brown,
This appeal is from an interlocutory decree ordering an accounting by the appellant. It is taken under the act of June 24, 1895, P. L. 243, which allows an appeal by a defendant in a proceeding in equity for an accounting when, on his part, “there is a denial of liability to account.” To entertain this appeal would be to stretch the act beyond its plain intendment. Where there is a denial of liability by a defendant to account, and the preliminary decree is adverse to him, the purpose of the act is to enable this court to determine whether, under the pleadings and proofs, the plaintiff is entitled'to-an account, and, if not, to direct the bill to be dismissed, saving the parties to the proceeding further tedious and useless litigation. Where there is no denial by the defendant of liability to account no appeal lies by him from the decree ordering him to account merely because, during the period over which his account is to extend, settlements were made by him with those entitled to the account. It is not our province under the act of 1895 to determine as a preliminary question what period the account shall cover. That remains for the court below, as if the act had not been passed. If upon final decree an account as confirmed by the lower court is erroneous for any reason, and the defendant is aggrieved by it, it can be corrected on appeal. The situation now before us is an admission by the appellant in the third, fourth and fifth paragraphs of the answer of its liability to account to the appellee; but we are asked to modify the decree because it had made settlements up to a certain date, back of which it ought not to be compelled to go in its accounting. It may be that settlements were made, back of which the appellee cannot go, but this is not a question for our determination on this appeal. The only right of the appellant now is to be heard on the decree ordering it to account. If such liability were denied, it would be our duty under the act of assembly to pass upon it, but in the face of the appellant’s admission of the liability, its appeal must be dismissed.
Appeal dismissed at appellant’s costs.